Citation Nr: 1827144	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-24 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1985 to September 1991. The Veteran also served in the Navy Reserves from September 1991 to January 2001, May 2003 to May 2006, and September 2007 to September 2011. This service included several periods of active and inactive duty training at various times between 1991 and 2011. The Veteran died in January 2012 and the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant testified before the Board at an October 2015 hearing at the Board's main office in Washington, D.C. A transcript of that hearing is of record. During the hearing, the record was held open for the submission of additional evidence, which the appellant timely submitted.

A March 2016 Board decision remanded this issue for further development, and there has been substantial, if not full, compliance with the remand directives. See D'Aries v. Peake, 22 Vet. App. 97 (2008). The Veteran's case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's cause of death claim, service connection can be established under 38 C.F.R. § 3.303(d) (2017) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease, such as cancer.

Here, the Veteran was diagnosed with colon cancer. Moreover, the appellant contends that the Veteran's cancer was associated with his military service. Specifically, she contends that his exposure to radiation during his service in the Southwest Asia caused his cancer. The Veteran's death certificate indicates that he died in January 2012 and colon cancer was the immediate cause of death. Thus, the Board finds that a dose estimate for his radiation exposure is needed.

After a dose estimate is obtained, the case may be referred to the VA Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's colon cancer resulted from radiation exposure during service. 38 C.F.R. § 3.311(c). The Under Secretary for Benefits should address October 2013 and November 2015 private opinions that the Veteran's exposure to radiation caused his cancer, which ultimately caused his death. The Under Secretary should also address the May 2016 VA addendum opinion that indicated that the Veteran's cancer was not incurred in or caused by the claimed in-service injury, event, or illness. However, the Board notes that if the dose estimate is zero, VA is not required to forward the claim to the Under Secretary for Benefits. See Wandel v. West, 11 Vet. App. 200 (1998).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the appellant provide the names and addresses of any and all health care providers who provided treatment to the Veteran for colon cancer, if necessary. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding VA treatment records.

2. In accordance with 38 C.F.R. § 3.311(a)(2)(iii), forward to the Under Secretary of Health the Veteran's records concerning his radiation exposure, including any service records, lay statements, and testimony regarding radiation exposure. The Under Secretary of Health should prepare a radiation dose estimate, to the extent feasible based on the Veteran's active duty service. If a specific estimate cannot be made, a range of possible doses should be provided. If more information from the appellant is required regarding specifics of the Veteran's alleged exposure, she should be contacted and asked to provide the information. 

3. If the above-requested development results in a positive dose estimate, the case should then be referred to the Under Secretary for Benefits for an opinion under 38 C.F.R. § 3.311(c) regarding whether it is at least as likely as not that the Veteran's colon cancer resulted from exposure to radiation in service. The Under Secretary for Benefits should discuss the October 2013 and November 2015 private doctor's opinions, as well as the May 2016 VA examiner's opinions with regard to whether the Veteran's exposure to radiation could have contributed to the Veteran's cancer, and ultimate demise. 

4. The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

5. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

 6. When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




